Appellant presents a novel theory of recovery, i.e., "reliable unreliability." Essentially appellant argues that because the crossing gates malfunctioned regularly, and their unreliability was notorious, motorists crossing the Conrail tracks were justified in assuming that another malfunction was occurring, thereby permitting such motorists to drive around the downed crossing gates in safety. Appellant then claims that decedent's view of the coming train was obstructed. The theory of "reliable unreliability" has no validity, in my opinion, but even if it did, there is no evidence that appellant's decedent was aware of the regular malfunctioning of the crossing gates, that she therefore relied upon such unreliability, or that any obstruction to her view was attributable to negligence on the part of Conrail, or a proximate cause of the collision. It is readily apparent that this young mother simply drove around the crossing gate because the vehicle immediately ahead of her had done so. At that precise moment the train must have been clearly visible, regardless of any obstruction down the track, because it would have been only a few feet away from her auto. It is therefore clear that there was only one proximate cause of the accident, the negligence of the driver.